DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 23 was added in a preliminary amendment filed 12/5/2018  and subsequently amended and 12/27/2021. Neither applicant’s Remarks filed 12/5/2018 nor applicant’s Remarks filed 12/27/2021 indicate where support may be found in applicant’s original disclosure for the subject matter of claim 23. 
Claim 23 recites “the first window, the second window, the third window, and the fourth window are equidistant.” Examiner finds no discussion of the claimed subject matter in applicant’s disclosure. Similarly, examiner finds no metrics in applicant’s original drawings that support the claimed subject matter. 
Claim 23 is therefore found to present new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 27 is indefinite because it is unclear how the “opaque material” relates to the “optical isolation” recited in claim 21. Applicant’s specification discloses that the optical isolation is an opaque material ([0045], as published). Claim 21 requires that the optical isolation separates each of the first, second, third and fourth windows. Claim 21 further requires that the first light sensor is positioned behind the first window, and the 
emitter, as the optical isolation is an opaque material that separates the first and third windows. It is unclear if claim 21 attempts to require some additional opaque material other than the optical isolation, or if the claim fails to further limit the subject matter of claim 21. If the former is intended, then there does not appear to be adequate written description support for the claimed subject matter. For the purposes of examination, the any opaque optical isolation material that meets claim 21 will be interpreted as meeting claim 27. 
Claim 31 is indefinite because there is insufficient antecedent basis for “the lens” in line 2. It is unclear what lens is being referred to. It is noted that although no lens has been recited in claim 21, from which claim 31 depends, a lens has been recited in claim 24 and in claim 30.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21 - 23, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al. (US 2008/0297788, of record, hereinafter “Rowe”) in view of Merritt et al. (US 2010/0026995, of record, hereinafter “Merritt”), Terumoto et al. (US 2012/0150047, of record, hereinafter “Terumoto”), and Cho et al. (US 2009/0182208, hereinafter “Cho”).
	Regarding claim 21, Rowe shows a wearable (“wristwatches … wearer,” [0023]; “watch 112 … sensor geometries previously disclosed can be used in this application,” [0071] and fig. 9) electronic device comprising: 
	a first light sensor (detector 83, [0063] and fig. 6);
	a second light sensor (detector 85, [0063] and fig. 6);
	a first light emitter (light source 86, [0063] and fig. 6) that emits first light, the first light emitter located a first separation distance (see annotated fig. 6, below) from the first light sensor (detector 83) and a second separation distance (see annotated fig. 6, below) from the second light sensor (detector 85), (see annotated fig. 6, below. Also refer to discussion in [0063] that “source detector spacing for a light source 82 is shortest with respect to detector 85 and longest with respect to detector 83.” It follows from fig. 6 and [0063] that the distance from element 86 to element 85 is greater than the relatively short source detector spacing between element 86 and element 83); 
	a second light emitter (light source 82, [0063] and fig. 6) that emits second light, the second light emitter located a third separation distance (see annotated fig. 6, below) from the second light sensor (detector 85), and a fourth separation distance (see annotated fig. 6, below) from the first light sensor (detector 83), wherein the third separation distance is less than the fourth separation distance (“source detector spacing for a light source 82 is shortest with respect to detector 85 and longest with respect to detector 83,” [0063]).

    PNG
    media_image1.png
    603
    1094
    media_image1.png
    Greyscale


	The first light sensor is at least physically capable of detecting at least one of the first light and the second light and generating first signals indicative of physiological information of a user (“obtain tissue spectra that can be utilized for biometric identification determinations, liveness determinations, age determinations and sex determinations,” [0022]; “tissue spectrum,” [0049] - [0050] measurement signal, [0053]; “light passing though the tissue is detected, the signals … digitized and recorded by standard techniques,” [0066]). The first light sensor therefore meets the functional language of the claim. Similarly, the second light sensor is at least physically capable of detecting at least one of the first light and the second light and generating second signals indicative of physiological information of a user, and therefore meets the functional language of the claim.

	Merritt discloses a multi-stream sensor for noninvasive measurement of blood constituents. Merritt teaches a first window and a second window (two of windows 320, 321, 322, and 323 that “mirror specific detector placements layouts such that light can impinge through the protrusion 305 onto the photodetectors,” [0109]), wherein a first light sensor (one of detectors 316, [0109] and fig. 3E) is positioned behind the first window (corresponding one of windows 320 - 323, [0109] and fig. 3C), and a second light sensor (second one of detectors 316, [0109] and fig. 3E) is positioned behind the second window (corresponding one of windows 320-323, [0109] and fig. 3C).
	Terumoto discloses a pulse wave sensor. Terumoto teaches two windows (windows A13 and A23, [0190] and fig. 25), wherein a first light emitter (first light emitting portion A11, [0190] and fig. 25) is positioned behind and off-center with respect to one of the windows (window A13, [0190] and fig. 25), and a second light emitter (second light emitting portion A21, [0191] and fig. 25) is positioned behind and off-center with respect to another of the windows (window A23, [0191] and fig. 25).
(“…regions where light emitting chips and light receiving chips are sealed by transparent epoxy resins and the remaining regions are sealed by an opaque epoxy resin,” [0083]. Also refer to light emitting chips 31, 33, 35, and 37, [0038] and fig. 1, and “at least one light receiving device” comprising receiving chip 20, [0037] and fig. 1).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Rowe to include a first window and a second window, and to have positioned the first and second windows such that the first light sensor is behind the first window, and the second light sensor is behind the second window, as taught by Merritt, in order to have light impinge through the device onto the first and second light sensors, as suggested by Merritt ([0109]), while protecting the first and second light sensors from environmental contamination.
It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Rowe and Merritt to include an additional two windows, and to have positioned the additional two windows such that the first light emitter is behind and off-center with respect to one of the additional two windows, and the second light emitter is behind and off-center with respect to the other of the additional two windows, as taught by Terumoto, in order to protect the first and second light emitters from environmental contamination while directing the light emitted by the first and second light emitters to a desired tissue location relative to the windows when the device is in use. In the combined invention of the prior art as proposed by the examiner, the additional two windows provided in view of Terumoto correspond to the claimed third and fourth windows.
([0083]).
	Regarding claim 22, Rowe as modified by Merritt, Terumoto, and Cho discloses the claimed invention substantially as noted above.
	Rowe fails to show that the first light sensor is centered within the first window, and the second light sensor is centered within the second window.
	Merritt discloses a multi-stream sensor for noninvasive measurement of blood constituents. Merritt teaches a first light sensor is centered within a first window, and a second light sensor is centered within a second window (two of windows 320, 321, 322, and 323 that “mirror specific detector placements layouts such that light can impinge through the protrusion 305 onto the photodetectors,” [0109] and figs. 3C and 3E). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the invention of Rowe to have the first light sensor be centered within the first window, and the second light sensor be centered within the second window, as taught by Merritt, in order to further facilitate having light impinge through the device onto the first and second light sensors, as suggested by Merritt ([0109]).
	Regarding claim 23, Rowe as modified by Merritt, Terumoto, and Cho discloses the claimed invention substantially as noted above.

	Merritt teaches that a first window, a second window, a third window, and a fourth window are equidistant (“the windows 320, 321, 322, and 323 mirror specific detector placements …,” [0109] detectors in two-dimensional grid pattern, [0128]; figs. 3C and 3E).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the invention of Rowe to have the first window, the second window, the third window, and the fourth window be equidistant, as taught by Merritt, in order to direct light to desired tissue locations and detect light from desired tissue locations when the device is in use.
	Regarding claim 27, Rowe as modified by Merritt, Terumoto, and Cho discloses the claimed invention substantially as noted above. Further, in the combined invention of the prior art, there is an opaque material located between the first light sensor and the first light emitter, as optical isolation separates each of the first, second, third and fourth windows, as discussed above in the art rejection of claim 21. 
	Regarding claim 29, Rowe as modified by Merritt, Terumoto, and Cho discloses the claimed invention substantially as noted above. Rowe further shows that the second separation distance is less than the fourth separation distance (see annotated fig. 6, above).

Claims 24, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe, Merritt, Terumoto, and Cho as applied to claims 21 and 22 above, and further in view of Wang (US 2016/0022178, of record).
	Regarding claim 24, Rowe as modified by Merritt, Terumoto, and Cho discloses the claimed invention substantially as noted above.
	Rowe fails to show a lens located between the first light sensor and the first window.
	Wang discloses optical characterization and measurements of tissues and other turbid media. Wang teaches a lens (lens assembly 403, [0027] and fig. 4) located between a first light sensor (detector 402) and a first window (window 130).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Rowe, Merritt, Terumoto, and Cho to have the first light sensor and the first window include a lens therebetween, as taught by Wang, in order to focus light the returned light, as suggested by Wang ([0027]).
	Regarding claim 30, Rowe as modified by Merritt, Terumoto, and Cho discloses the claimed invention substantially as noted above.
	Rowe fails to show a lens located between the first light emitter and the third window.
	Wang discloses optical characterization and measurements of tissues and other turbid media. Wang teaches a lens located between a light emitter and a window (“lens assembly 102 is provided to optically condition the probe light from the light source 101, e.g., collimating or focusing the probe light towards the optical window 130,” [0019] and fig. 1).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Rowe, Merritt, Terumoto, and Cho to have the first light emitter and the third window include a lens therebetween, as taught by Wang, in order to optically condition the light from the emitter, e.g., collimating or focusing the light towards the window, as suggested by Wang ([0019]).
	Regarding claim 31, Rowe as modified by Merritt, Terumoto, and Cho discloses the claimed invention substantially as noted above.
	Rowe fails to show a lens configured to shift light onto an optical receiving area of at least one of the first light sensor and the second light sensor.
	Wang discloses optical characterization and measurements of tissues and other turbid media. Wang teaches a lens configured to shift light onto an optical receiving area of a light sensor (“lens assembly 102 is provided to optically condition the probe light from the light source 101, e.g., collimating or focusing the probe light towards the optical window 130,” [0019] and fig. 1).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Rowe, Merritt, Terumoto, and Cho to include a lens configured to shift light onto an optical receiving area of at least one of the first light sensor and the second light sensor, as taught by Wang, in order to optically condition the light from the emitter, e.g., collimating or focusing the light towards the window, as suggested by Wang ([0019]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe, Merritt, Terumoto, and Cho, as applied to claim 21 above, and further in view of Cheng et al. (US 2002/0058865, of record, hereinafter “Cheng”).
	Regarding claim 28, Rowe as modified by Merritt, Terumoto, and Cho discloses the claimed invention substantially as noted above.
	Rowe fails to show that the third separation distance is less than the first separation distance.
	Cheng discloses a system and method for measuring absolute oxygen saturation. Cheng teaches a third separation distance between a second light emitter (i.e., right hand side light emitter in fig. 2) and a second light sensor (right-most light sensor in fig. 2) that is less than a first separation distance between a first light emitter (i.e., left hand side light emitter in fig. 2) and a first light sensor (left-most light sensor in fig. 2) (“two wave sources and two wave detectors having different near-distances and far-distances … both the near- and far-distances of the source-detector pairs are different,” [0113] and fig. 2).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Rowe, Merritt, Terumoto, and Cho to have the third separation distance be less than the first separation distance, as taught by Cheng, in order to facilitate covering different portions of the target area in different depths and allow detection of the electromagnetic waves absorbed or scattered through different regions of the target area in different depths, as suggested by Cheng ([0113]).

Claims 26 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe, Merritt, Terumoto, Cho, and Wang as applied to claims 24 and 31 above, and further in view of Brass et al. (US 2005/0083687, of record, hereinafter “Brass”).
	Regarding claims 26 and 32, Rowe as modified by Merritt, Terumoto, Cho, and Wang discloses the claimed invention substantially as noted above.
	Rowe fails to show that the lens comprises a Fresnel lens, an image displacement film or a brightness enhancement film.
Brass discloses an LED inspection lamp and LED spotlight. Brass teaches a lens that is a Fresnel lens (Fresnel, [0189]; “[a]ny of the lenses may be fresnel lenses,” [0252]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Rowe, Merritt, Terumoto, Cho, and Wang to have the lens be a Fresnel lens, as taught by Brass, in order to use the shortest possible focal length lens, as discussed by Brass ([0189]).

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, either singly or in combination, fails to teach or reasonably suggest the wearable electronic device of claim 24, wherein the lens is configured to direct at least one of the first light and the second light around the optical isolation.

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive or are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues on page 8, with respect to the art rejection of claim 21, that “Rowe and Terumoto do not teach or suggest at least an optical isolation separating each of the first, second, third and fourth windows, a first light emitter positioned behind and off center with respect to the third window and second light emitter positioned behind and off-center with respect to the fourth window, as recited in claim 21.” 
Applicant's specific argument that Rowe and Terumoto do not teach the optical isolation are moot in view of new grounds of rejection in view of Cho. 
Applicant's specific argument that Rowe and Terumoto do not teach “each of the first, second, third and fourth windows, a first light emitter positioned behind and off center with respect to the third window and second light emitter positioned behind and off-center with respect to the fourth window” are also largely moot in view of new grounds of rejection in view of Merritt. In particular, Merritt is relied upon to teach a first window and a second window (two of windows 320, 321, 322, and 323 that “mirror specific detector placements layouts such that light can impinge through the protrusion 305 onto the photodetectors,” [0109]), wherein a first light sensor (one of detectors 316, [0109] and fig. 3E) is positioned behind the first window (corresponding one of windows 320 - 323, [0109] and fig. 3C), and a second light sensor (second one of detectors 316, [0109] and fig. 3E) is positioned behind the second window (corresponding one of windows 320-323, [0109] and fig. 3C). Terumoto is relied upon to teach two windows (windows A13 and A23, [0190] and fig. 25), wherein a first light emitter (first light emitting portion A11, [0190] and fig. 25) is positioned behind and off-center with respect to one of the windows (window A13, [0190] and fig. 25), and a second light emitter (second light emitting portion A21, [0191] and fig. 25) is positioned behind and off-center with respect to another of the windows (window A23, [0191] and fig. 25). In the combined invention of the prior art as proposed by the examiner, the additional two windows provided in view of Terumoto correspond to the claimed third and fourth windows. 
Applicant further argues on page 8, with respect to the art rejection of claim 21, that “Terumoto describes that both the light source and the light receiver are located behind the same window,” such that “the combination of Rowe and Terumoto do not teach or suggest a device where each of the first and second light emitters and the first and second light sensors are located behind different windows and the first and second leigh emitters are positioned off center behind their respective windows.” 
These arguments are moot because Merritt is relied upon to teach the relative positions of the first and second windows and first and second light sensors (two of windows 320, 321, 322, and 323 that “mirror specific detector placements layouts such that light can impinge through the protrusion 305 onto the photodetectors,” [0109]).
Applicant further argues on page 8, with respect to the art rejection of claim 21, that “one skilled in the art would not be motivated to modify Rowe and Terumoto to position a light sensors and light emitters behind different windows because doing so would render Terumoto unsuitable for its intended purpose.” 
Examiner respectfully disagrees. The rejection has not proposed any modification to Terumoto. The proposed modifications are modifications to the invention of Rowe, which is the primary reference. Examiner cannot agree that modifications to the invention of Rowe would render “render Terumoto unsuitable for its intended purpose” because modifications to the invention of Rowe do not have any impact on the invention of Terumoto. This argument is therefore not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fei (US 2014/037160) discloses detecting physiological information. Fei teaches a plurality of light sources and optical detectors that are each associated with a respective transparent member (i.e., window) that facilitates the transmission of light between the optical sensor and the targeted area ([0011]; fig. 2 and associated description; claim 2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793